The opinion of the Court was delivered by
Rogers, J.
—Two exceptions have been filed to the proceedings of the court of common pleas.
1. That the court erred in permitting the account of Philip Peltz, Esq., former treasurer of the county of Philadelphia, settled by the auditor-general and state treasurer, to be given in evidence to the jury.
2. That there was error in the construction of the act of the 2d of April 1830.
The first point is not pressed, because the legislature, at the last session, passed an act, paying to the plaintiff in error the demand embraced in that exception. It remains only to consider the second error assigned.
In the act of the 2d of April 1830, it is enacted, that on settlement of the accounts of the county treasurers, for moneys received by them on collateral inheritances, the auditor-general shall allow them for any sum by them collected and paid over to the state treasurer, not exceeding 1000 dollars, for each dollar 5 cents, and above that sum, for each dollar 1 cent; but in no case shall tíre commission on any estate exceed the sum of 100 dollars : provided, the same be paid within one month after the moneys, in each case, shall by them have been received, otherwise such allowance shall not be made; and, *176provided, however, that county treasurers now having such moneys in their hands, shall be allowed such commission, if the payment be made within one month from the passage of this act.
It was the opinion of the court of common pleas, that the rate of commissions allowed by the act of assembly, was not to be allowed on each estate, but could only be calculated at the end of the year, on the whole amount of the account. It is of this opinion the plaintiffin error, and we think with reason, complains.
It seems to have been the intention of the legislature to secure the collection and prompt payment of the collateral inheritance tax, by giving the county treasurers a special interest in its collection and speedy payment; and hence, the commissions are allowed on every sum by them collected and paid over, with a restriction, that on no estate shall the commission exceed the sum of 100 dollars. It is difficult to give any other construction to the terms used in the act; and this construction is confirmed by the proviso, which prohibits the allowance, unless the same be paid within one month after the moneys in each case shall by them have been received. There are no words in the act which indicate the intention that the commissions are to be charged on the aggregate of the sums received during the year; nor can the practice which has been referred to, of there being a settlement but once a year, control the plain words of the act. The moneys are not only to be received, but to be paid over within one month ; otherwise, the treasurer is not entitled to any commissions. This is a provision peculiar to this act, and seems to show that it was the intention of the legislature to place the moneys arising from this source on a different footing from others ; and this, for a reason which it is not difficult to comprehend. Reliance has been placed, in the argument, on the uniform construction which has been given to the eighteenth section of the act of the Sd of March 1811. In that act there is internal evidence that the commission must be charged on the aggregate amount of the moneys received from tavern licenses and exempt fines. No other construction could be given to the act, as in no case does any amount to 500 dollars, which is the minimum sum mentioned in the act.
It must be observed that the proviso makes it the duty of the county treasurer to pay over the money, in each case, within one month after it shall have been received. As the case is presented to us, it does not appear whether this prerequisite of the act was complied with or not. If the moneys were not paid over, it is very clear that all claims to commission are forfeited by the treasurer.
Judgment reversed, and a venire de novo awarded.